Citation Nr: 0905473	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the reduction of the disability rating for residuals 
of left knee injury, post operative with chronic pain and 
chondromalacia, from 20 percent to 10 percent, effective 
November 1, 2005, was proper.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
December 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that reduced the Veteran's disability 
rating for residuals of left knee injury, post operative with 
chronic pain and chondromalacia, from 20 percent to 10 
percent, effective November 1, 2005.

This matter was before the Board in May 2008 and was remanded 
for further development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In its May 2008 remand, the Board ordered that the Veteran be 
afforded a VA examination by a physician with appropriate 
expertise to determine the nature and extent of all 
impairment due to the Veteran's service-connected left knee 
disability.  It also ordered that a supplemental statement of 
the case be issued, and that the Veteran be afforded the 
requisite opportunity to respond before the claims folder was 
returned to the Board for further appellate action.

The record indicates that the Agency of Original Jurisdiction 
(AOJ) arranged for the Veteran to be scheduled for a VA 
examination in September 2008, and that the Veteran failed to 
report to the examination.  It also indicates that the AOJ 
issued a supplemental statement of the case in October 2008, 
which was mailed in December 2008.

In a June 2008 letter, the Veteran provided VA with an 
updated address, with the ZIP code of 27410, which was the 
address and ZIP code used by the AOJ for a subsequent letter 
mailed to the Veteran.  However, the ZIP code used in mailing 
the Veteran both notice of her scheduled VA examination, and 
notice of the October 2008 supplemental statement of the 
case, was 27419.  As there is no indication in the record 
that 27419, rather than 27410, was Veteran's correct ZIP 
code, the record reflects that notice of both the scheduled 
VA examination and the October 2008 supplemental statement of 
the case were mailed to the incorrect address.

It is presumed that government officials have properly 
discharged their official duties; clear evidence to the 
contrary is required to rebut this "presumption of 
regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
The presumption of regularity applies to procedures at the 
AOJ.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an 
incorrect address for a claimant constitutes the "clear 
evidence" required to rebut the presumption of regularity.  
Crain v. Principi, 17 Vet. App. 182, 187 (2003).

Thus, VA did not properly discharge its duty to notify the 
Veteran of either her scheduled VA examination or the October 
2008 supplemental statement of the case.  Accordingly, the 
Veteran should be rescheduled for a VA examination and, if 
required, should be issued another supplemental statement of 
the case, with the correct ZIP code used in addressing 
correspondence to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected left knee 
disability.  Notice of the scheduled 
examination should be mailed to the 
Veteran's current address of record, 
including, if not changed, the current ZIP 
code of 27410.  The claims folder must be 
made available to and reviewed by the 
examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

2. After undertaking any additional 
development deemed appropriate, the RO or 
AMC should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the Veteran's 
satisfaction, the RO or AMC should issue 
an appropriate supplemental statement of 
the case, which should be mailed to the 
Veteran's current address of record, 
including, if not changed, the current ZIP 
code of 27410.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




